Landon, J.:
I concur. The defendant had the capacity to make this contract in New York, where she made it. She had the capacity to perform it in Connecticut, the place of performance. The law of the latter State, in denying to her the capacity to make the contract in that State, did not deprive her of the capacity of performing it there. *397As she competently made a contract, which it was competent for her to perform, there can be no legal excuse for nonperformance.
As our courts have acquired, in this action, jurisdiction both of the person and of the subject-matter, there seems no good reason why they should not afford redress, and overrule the hypothetical and irrelevant defense, namely, that if this contract had been made in Connecticut, it could not have been enforced.
Judgment affirmed, with costs.